       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 1 of 24




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

BLACK VOTER’S MATTER FUND,
et al.,

      Plaintiffs,
                                              CIVIL ACTION FILE
v.                                            NO. 1:20-cv-04869-SCJ

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board,

      Defendant.


       DEFENDANT SECRETARY OF STATE’S RESPONSE IN
     OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
                        INJUNCTION

                             INTRODUCTION

      Georgia’s voter-list-maintenance process has, at the very least, been a

topic of discussion for several years. Not including the dozens of cases

surrounding election administration in Georgia, it was nearly a year ago that

this Court denied a motion for preliminary injunction to reinstate voters that

had been identified during the voter-list-maintenance process in Georgia. See

Fair Fight Action v. Raffensperger, Case No. 1:18-cv-05391-SCJ, Doc. No. 188

(December 27, 2019) (the “FFA Order”). Plaintiffs’ new theory is that, because
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 2 of 24




their “list hygiene” analysis—by a single expert using data from sources other

than the Postal Service—shows that Georgians whose registrations were

cancelled have “mailable addresses where their registration records said they

lived,” Doc. No. [27] at ¶ 46, the 2019 cancellations were improper.

      Based on this new theory, Plaintiffs ask this Court to reinstate three

groups of voters who were moved to cancelled status almost a year ago: (1)

68,812 registrations cancelled because the individuals were moved to inactive

status because they appeared in the National Change of Address (NCOA)

database and then did not respond to confirmation notices, Doc. No. [27] at ¶

45, Doc. No. [6-1], p. 61; (2) 51,785 registrations cancelled because the

individuals were moved to inactive status because they had mail returned and

then did not respond to confirmation notices, Doc. No. [27] at ¶ 46, Doc. No. [6-

1], p. 6; and (3) 79,193 registrations cancelled because the individuals were

moved to inactive status because they had no contact with election officials and

then did not respond to confirmation notices, Doc. No. [27] at ¶ 47, Doc. No. [6-

1], p. 6. These three categories total just short of 200,000 cancelled records.2


1 All pinpoint citations for pleadings refer to the blue CM/ECF references at
the top of each page.
2 Plaintiffs say the total number is 199,908 in their Amended Complaint, Doc.

No. [27] at ¶ 48, but that number appears to include 118 additional move
records found by InfoUSA. Id. Plaintiffs also provide a different total of 195,181
in a footnote, Doc. No. [27], p. 5 n.1, but acknowledge that some (or all) of the

                                        2
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 3 of 24




Plaintiffs do not submit any declarations from any voters who claim they were

improperly cancelled.

      This Court should not grant the relief requested by Plaintiffs. First, as

explained in the accompanying motion to dismiss, they did not properly give

pre-suit notice as required by the National Voter Registration Act (NVRA),

depriving this Court of jurisdiction over the NVRA claims in Counts I and II of

their Complaint and they also do not have standing to bring any of their claims.

Second, Plaintiffs admit they have known of the factual basis for this lawsuit

for more than a year, Doc. No. [7] at ¶ 45, and yet delayed filing it (and this

motion) until barely more than 30 days before the runoff election they seek to

impact. Third, Plaintiffs cannot succeed on the merits because they misread

the requirements of the NVRA and Georgia properly uses Postal Service data

to conduct its list maintenance. Fourth, Plaintiffs cannot show any basis for

irreparable harm to themselves as a result of a denial of injunctive relief.

Finally, Plaintiffs delayed too long in filing their Complaint and the public

interest and equities weigh strongly against making further changes to

Georgia’s voter-registration records at this late date. This Court should deny


22,896 individuals who were moved back to inactive status in December 2019
by the Secretary of State may also be on the list. So the total number of
wrongful cancellations alleged in Plaintiffs’ Complaint appears to be
somewhere between 172,285 and 199,908.

                                       3
          Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 4 of 24




Plaintiffs’ motion and allow the runoff election to move forward on its normal

course.

                           FACTUAL BACKGROUND

I.      Process for voter-list maintenance.

        Before a voter is moved into cancelled status, Georgia law requires that

the individual first be placed on the inactive list. Individuals can be placed on

the inactive list when they appear in the NCOA database, when mail sent to

the voter is returned to election officials by the Postal Service, and when there

has been no contact for a period of time:

      Moved from the Active to the Inactive List for NCOA: During odd-

        numbered years, the Secretary of State compares the list of electors to

        change-of-address information from the U.S. Postal Service. O.C.G.A. §

        21-2-233(a). If (1) it appears from those records that the voter has moved

        to an address outside the boundaries of the county, (2) a confirmation

        notice is mailed to the voter and, (3) if the voter does not respond within

        30 days, then the voter is moved into “inactive” status. O.C.G.A. § 21-2-

        233(c). Voters in the inactive status can vote a regular ballot, just like

        voters in active status.

      Moved from the Active to the Inactive List for Returned Mail: if (1) mail

        to a voter is returned, that is information from the Postal Service

                                         4
    Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 5 of 24




   indicating that the voter appears to have moved, so (2) a confirmation

   notice is mailed to the voter and, (3) if the voter does not return it, then

   the voter is moved into “inactive” status. O.C.G.A. § 21-2-234(b). Voters

   in the inactive status can vote a regular ballot, just like voters in active

   status.

 Moved from the Active to the Inactive List for No Contact: if (1) a voter

   has had no contact with the election superintendent in the preceding five

   calendar years; (2) a confirmation notice is mailed to the voter and, (3) if

   the voter does not return it, then the voter is moved into “inactive”

   status. O.C.G.A. § 21-2-234(a)(1), (2); (g). Voters in the inactive status

   can vote a regular ballot, just like voters in active status.

 From Inactive to Active: if at any point in the process, the voter has

   contact with election officials in which he or she confirms or updates his

   or her address, votes, or updates his or her voter record through the

   Department of Driver Services, the voter is restored to active status.

   O.C.G.A. § 21-2-235(a), (d).

 From the Inactive List to Cancelled Status: if voters on the inactive list

   (1) have no further contact with election officials for the next two

   November general elections, (2) another notice is mailed to the voter, and




                                     5
         Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 6 of 24




        (3) if the voter fails to respond, then that voter’s status is moved to

        cancelled. O.C.G.A. § 21-2-235(a) and (b).

II.     Plaintiffs’ claims about voter-registration records.

        Plaintiffs rely on a single witness, John Lenser,3 for all of the facts in

their motion. Doc. No. [6-1], pp. 4-7. As this Court will recall, Georgia publicly

released its list of individuals who were set to be moved from inactive to

cancelled status in October 2019. Georgia Secretary of State’s Office Cleans

Voter       File     by     4      Percent     as      Required       by     Law,

https://sos.ga.gov/index.php/elections/georgia_secretary_of_states_office_clean

s_voter_file_by_4_as_required_by_law (October 28, 2019).

        Mr. Lenser processed Georgia’s list through two companies that use

“advanced list hygiene capability.” Doc. No. [6-1], p. 5; Doc. No. [7] at ¶ 25. Mr.

Lenser’s advanced list hygiene includes more than just information from the

Postal Service—it also includes “proprietary change of address services” that

are conducted by Merkle, Inc. using updates from “retail transactions, financial

transactions, and subscriptions.” Doc. No. [7] at ¶¶ 21, 35-36, 38. Postal Service


3The Fair Fight Action plaintiffs initially disclosed Mr. Lenser as an expert in
that case. Fair Fight Action, Doc. 87. Mr. Lenser never provided a report in
Fair Fight Action, despite discussion of the need for discovery he would review
during the January 30, 2020 discovery conference—well after his analysis of
Georgia data was apparently complete. Fair Fight Action, Tr. Jan. 30, 2020 at
69:14-21, 75:8-20.

                                         6
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 7 of 24




data is only one of several sources utilized by Merkle. Doc. No. [7] at ¶ 41. Mr.

Lenser’s declaration indicates that the various “processes” (which he does not

further describe) deliver a result that includes “an assessment of mail

deliverability and verification of a named individual at an address.” Doc. No.

[7] at ¶¶ 26, 43. Mr. Lenser does not indicate what threshold he uses for the

“standard of reasonable proof” that an individual resides at a particular

address. Doc. No. [7] at ¶ 27.

      The comparison process used by Mr. Lenser’s vendors included a 48-

month NCOA match and the non-NCOA information that he says covers two

decades of records. Doc. No. [7] at ¶ 39. Mr. Lenser also acknowledges that this

process is not perfect—and it apparently has an error rate of up to 5% in

determining if an individual resides at a specific address. Doc. No. [7] at ¶ 44.

      While Mr. Lenser’s vendors conducted the analysis he outlines in his

declaration in November 2019, he did not work on Georgia’s file again until

August 2020. Doc. No. [7] at ¶ 55. Mr. Lenser said he conducted a mailing to a

subset of the voters on the list, 95,656, by focusing on eleven counties, but

never indicates how many of those postcards were returned as undeliverable




                                        7
          Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 8 of 24




or whether he gained additional information from that mailing. Doc. No. [7] at

¶ 63.4

III.     Georgia’s NCOA vendor.

         Total Data Technologies is the Secretary of State’s current vendor for

NCOA services. Dec. of Chris Harvey, attached as Ex. A (“Harvey Dec.”) at ¶

3. Total Data Technologies utilizes the 48-month NCOA file from Anchor

Computer, as evidenced by the reports it generates and sends to the State’s

voter-registration-database vendor. Harvey Dec. at ¶¶ 4-5; see also Doc. No. [7-

2], p. 2 (identifying Anchor Computer, Inc. as a full-service provider licensee).

Total Data Technologies is a reseller or broker for Anchor Computer. Harvey

Dec. at ¶ 6.

               ARGUMENT AND CITATION OF AUTHORITY

         Because temporary restraining orders and preliminary injunctions are

such extraordinary and drastic remedies, courts may not grant this type of

relief “unless the movant clearly established the ‘burden of persuasion’ as to

the four requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th

Cir. 1998) quoting All Care Nursing Serv., Inc. v. Bethesda Mem’l Hosp., Inc.,


4 While Mr. Lenser states that the postcard mailing was paid for by “Black
Voters Matter Fund,” Doc. No. [7] at ¶ 64, Plaintiffs’ First Amended Complaint
alleges that the payment was from a separate organization, BVM Capacity
Building Fund. Doc. No. [27] at ¶ 1.

                                        8
        Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 9 of 24




887 F.2d 1535, 1537 (11th Cir. 1989). Plaintiffs must show that: (1) they have

a substantial likelihood of success on the merits of their claims; (2) they will

likely suffer irreparable harm in the absence of an injunction; (3) the balance

of equities tips in Plaintiffs’ favor; and (4) an injunction is in the public interest.

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374 (2008).

      Preliminary injunctions are never granted as of right, even if a plaintiff

can show a likelihood of success on the merits. Benisek v. Lamone, 138 S. Ct.

1942, 1943–44 (2018). While a preliminary injunction is already a form of

extraordinary relief, that relief is even more drastic in the context of elections,

because of the public interest in orderly elections and the integrity of the

election process. Purcell v. Gonzalez, 549 U.S. 1, 4–5, 127 S. Ct. 5 (2006).

      Also noteworthy here is the U.S. Supreme Court’s recognition that when

“an impending election is imminent and a State’s election machinery is already

in progress,” equitable considerations justify a court denying an attempt to

gain immediate relief. Reynolds v. Sims, 377 U.S. 533, 585 (1964); see also

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207

(2020) (“This Court has repeatedly emphasized that lower federal courts

should ordinarily not alter the election rules on the eve of an election.”). This

is because parties must show they exercised reasonable diligence, especially in

the context of elections. Benisek, 138 S. Ct. at 1944. Further, where absentee

                                          9
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 10 of 24




ballots are “already printed and mailed,” “[a]n injunction here would thus

violate Purcell’s well-known caution against federal courts mandating new

election rules—especially at the last minute.” New Ga. Project v. Raffensperger,

976 F.3d 1278, 1283 (11th Cir. 2020).

I.    Plaintiffs do not show a likelihood of success on the merits.

      A.      Plaintiffs’ claims are not properly before this Court.

      As explained in the Secretary’s Motion to Dismiss,5 which is incorporated

by reference, Plaintiffs have not sufficiently alleged standing, have not

supported their claims of standing with any evidence before this Court, failed

to comply with the pre-suit requirements of 52 U.S.C. § 20510(b)(2), and

delayed in bringing this case. The Secretary will not repeat those arguments

here, but they form an independent basis to deny the motion for preliminary

injunction.




5 As the Secretary’s Motion to Dismiss, Doc. No. [28] was being filed, Plaintiffs
filed a First Amended Complaint, Doc. No. [27]. This response brief was due at
5:00PM, less than an hour after the filing of the First Amended Complaint, but
the only change appears to be to add a plaintiff and adjust some statements
about BVMF’s activities. The Secretary will file a renewed Motion to Dismiss
updated to the allegations in the First Amended Complaint but the
jurisdictional arguments will remain the same.

                                         10
      Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 11 of 24




      B.    Plaintiffs misread the requirements of the NVRA.

      Plaintiffs first claim that the State of Georgia violated the NVRA “by

failing to use a USPS licensee” to conduct its NCOA process and returned mail

process. Doc. No. [6-1], pp. 17-18. But in so doing, Plaintiffs fail to read the

actual requirements of the statute.

            1.    The NVRA does not require the direct use of a full-service
                  licensee.

      The NVRA requires states to “remove the names of ineligible voters from

the official lists of eligible voters” when those voters have changed residence.

52 U.S.C. § 20507(a)(4)(B). As the Supreme Court recognized, a key purpose of

the NVRA was exactly that: “removing ineligible persons from the States’ voter

registration rolls.” Husted v. A. Philip Randolph Inst., 138 S. Ct. 1833, 1838

(2018).

      States can comply with the requirement by establishing a program under

which “change-of-address information supplied by the Postal Service through

its licensees is used to identify registrants whose addresses may have

changed.” 52 U.S.C. § 20507(c)(1)(A). Similarly, Georgia law requires use of

address information “supplied by the United States Postal Service through its

licensees” for change-of-address information. O.C.G.A. § 21-2-233(a). The plain

language of both statutes requires that the change-of-address information be



                                      11
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 12 of 24




from the U.S. Postal Service, but does not require that the State use a

particular type of licensee for this purpose. Plaintiffs’ claim that Georgia must

use a full-service licensee directly fails at this point. Doc. No. [6-1], p. 17. (This

statutory process is also in contrast to the processes urged by Plaintiffs, which

use a variety of non-Postal-Service sources for change-of-address information.

Doc. No. [7] at ¶¶ 35-38, 41-42.)

             2.    Georgia uses information from the Postal Service to locate
                   possible address changes.

      As Plaintiffs correctly note, Georgia uses Total Data Technologies in

Nebraska for evaluating its voter list against the NCOA database. Harvey Dec.

at ¶ 3. Total Data Technologies uses the 48-month database information from

Anchor Computer, which is a full-service licensee, to conduct the NCOA

matches for Georgia. Harvey Dec. at ¶¶ 4-6; Doc. No. [7-2], p. 2. Thus, the State

of Georgia uses “change-of-address information supplied by the Postal Service

through its licensees,” to conduct its list-maintenance process. 52 U.S.C. §

20507(c)(1)(A). Further, the NVRA does not require (or apparently authorize)

the use of non-Postal-Service sources in the plain language of the statute, as

Plaintiffs apparently urge this Court to require. Id.

      This information is used to identify registrants whose addresses have

possibly changed, but those voters are not immediately removed from the voter



                                         12
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 13 of 24




list. Instead, a confirmation notice is sent and the voter is moved to the inactive

list if he or she does not respond within 30 days. O.C.G.A. § 21-2-233(c); see

also 52 U.S.C. § 20507(d)(2). Only after the voter remains on the inactive list

for two general election cycles and fails to respond to another confirmation

notice or take any other action to engage with election officials is their

registration record moved to cancelled status. O.C.G.A. § 21-2-235(b); 52 U.S.C.

§ 20507(d)(1)(B).

            3.      Georgia moves individuals with returned mail and no
                    contact to inactive status.

      In addition to change-of-address information, the NVRA also allows a

state to comply with its requirements by relying on information from the Postal

Service that an individual has moved. 52 U.S.C. § 20507(c)(1)(B). Mail returned

from the Postal Service after being mailed to a voter is information that the

voter might have moved. As a result, returned mail generates a confirmation

notice and if a voter does not respond, he or she is moved to the inactive list.

O.C.G.A. § 21-2-234(b).

      Similarly, as this Court is aware, a voter is moved to the inactive list if

a voter has no contact with election officials for five calendar years, meaning:

      the elector has not filed an updated voter registration card, has not filed
      a change of name or address, has not signed a petition which is required
      by law to be verified by the election superintendent of a county or
      municipality or the Secretary of State, has not signed a voter’s

                                        13
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 14 of 24




      certificate, has not submitted an absentee ballot application or voted an
      absentee ballot, and has not confirmed the elector’s continuation at the
      same address during the preceding five calendar years.

O.C.G.A. § 21-2-234(a)(1). In the first six months of each odd-numbered year,

a prepaid confirmation notice is sent to each such voter. O.C.G.A. § 21-2-234(c).

If the voter fails to respond within 30 days, he or she is moved to the inactive

list. O.C.G.A. § 21-2-234(g).

            4.    Plaintiffs are not likely to succeed on their NVRA claims.

      As discussed above, Georgia uses information from the Postal Service to

perform the processes required by the NVRA in conducting list maintenance.

While Plaintiffs wish this Court to impose a different set of obligations—to use

non-Postal-Service information and to require the direct use of a full-service

licensee—neither of those additional proposals are required by the NVRA. As

a result, Plaintiffs are not likely to succeed on their claim that Georgia’s

current processes violate the NVRA.

      C.    Plaintiffs are not likely to succeed on their constitutional challenge
            to list maintenance for Georgia’s no-contact process.

      Unlike their challenge to the NCOA and return-mail processes as

noncompliant with the NVRA, Plaintiffs’ only constitutional challenge is to

Georgia’s no-contact maintenance process. Doc. No. [27] at ¶¶ 97-104; Doc. No.

[6-1], pp. 21-24. Plaintiffs offer only scant additional evidence that was not



                                       14
        Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 15 of 24




before the Court last year when considering (and denying) a motion for a

preliminary injunction on the same issue.

        As this Court recognized when assessing the constitutional challenge to

the no-contact process last year, “States have the power to impose voter

qualifications, and to regulate access to the franchise in other ways.” FFA

Order, p. 21 quoting Dunn v. Blumstein, 405 U.S. 330, 336 (1972). Plaintiffs’

constitutional claim is that Georgia’s no-contact process violates the Equal

Protection Clause “by creating distinctions in the law which are wrong more

than half of the time disenfranchising, infrequent voters.” Doc. No. [27] at ¶

102.6

        While the Equal Protection Clause prohibits jurisdictions from treating

similarly-situated voters differently, Bush v. Gore, 531 U.S. 98, 104, 121 S. Ct.

525, 530 (2000), Plaintiffs’ challenge is to specific voter-registration processes

that they claim restrict the right to vote. Doc. No. [6-1], p. 22. As a result, the

proper standard to review the constitutionality of Georgia’s no-contact process

is the Anderson-Burdick sliding scale. Burdick v. Takushi, 504 U.S. 428, 433,

112 S. Ct. 2059, 2063 (1992) (cannot use strict scrutiny to “tie the hands of


6 Plaintiffs admit that Georgia’s no-contact process is “patterned after the
NVRA.” Doc. No. [27] at ¶ 99. A process identical to that used by Georgia has
been upheld as compliant with the NVRA, as this Court recognized last year.
FFA Order, p. 28 n.23; Husted, 138 S. Ct. at 1842.

                                        15
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 16 of 24




States seeking to assure that elections are operated equitably and efficiently”).

This is also the proper standard to the extent that Plaintiffs are also

challenging the no-contact process under the First Amendment. Id. at 434; see

also Doc. No. [27] at ¶¶ 103-104.

      As this Court is aware, under Anderson-Burdick, the Court weighs the

alleged burden on the right to vote against the State’s interests. Burdick, 504

U.S. at 433. When a court reviews “reasonable, nondiscriminatory restrictions”

on the rights of voters, “the State’s important regulatory interests are

generally sufficient to justify” the restrictions. Id. at 434. Only if the challenged

law or practice imposes a “severe” burden must it be evaluated to determine if

it is narrowly tailored and advances a compelling state interest. Id.

      When this Court reviewed the no-contact process a year ago, it evaluated

arguments from a different group of plaintiffs raising essentially the same

issues. At that time, the Court evaluated the evidence presented, focusing on

the allegation that there was a “substantial risk that individuals will be

erroneously deprived of their constitutional right to vote.” FFA Order, p. 23.

The Fair Fight Action plaintiffs also provided declarations from eight voters

attesting that they had not moved—something missing from the filings in this

case. Id., pp. 25-26.




                                         16
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 17 of 24




      As the Court recognized then, the burden of returning a prepaid,

preaddressed confirmation notice was not a severe burden on the right to vote.

Id., p. 27. The Court also recognized the regulatory interests of the State in (1)

maintaining a reliable list of electors, (2) applying election laws as written, and

(3) eliminating voter confusion and improving election-day operations, finding

all three of those regulatory interests sufficient to satisfy Anderson-Burdick.

Id., pp. 28-29.

      Facing this record and history, Plaintiffs offer a single declaration

attesting that—based solely on non-Postal-Service “address hygiene” records—

some individuals who were moved to cancelled status may not have changed

residences. Doc. No. [6-1], pp. 23-24. But that is actually less support for

Plaintiffs’ claims than similar evidence directly presented to the Court a year

ago by four voters who had not moved but were moved to cancelled status. FFA

Order, p. 26. The key question was not the basis for removal, but rather

whether any of the voters were precluded or burdened by registering to vote

again. Id., pp. 26-27.

      In this case, Plaintiffs processed the lists in November 2019, prior to the

cancellation of registrations last year. Doc. No. [7] at ¶¶ 30-31, 45-54, 55. They

have provided no evidence that any individuals who had more than 10 months




                                        17
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 18 of 24




between their transfer to “cancelled” status in December 2019, and the voter-

registration deadline in October 2020, were unable to register to vote.

      Because the evidence before the Court does not demonstrate anything

more than a slight burden on the right to vote, Plaintiffs cannot succeed on

their constitutional claim to Georgia’s no-contact process, because “the State’s

important regulatory interests are sufficient to justify” the restrictions.

Burdick, 504 U.S. at 434.

II.   Plaintiffs do not establish irreparable harm.

      Plaintiffs make the conclusory claim that, because “potential voters will

lose their ability to vote in the upcoming run-off election,” Plaintiffs will suffer

harm that is “irreparable.” Doc. No. [6-1], p. 24. But Plaintiffs fail to establish

such a violation, and they do not acknowledge the reality that not every

perceived injury related to voting threatens the right to vote. See, e.g.,

McDonald v. Bd. of Election Comm’rs, 394 U.S. 802, 807, 89 S. Ct. 1404, 1408

(1969) (threat to right to absentee ballot, not right to vote). Further,

“[a]lthough the right to vote is fundamental, ‘[i]t does not follow, however, that

the right to vote in any manner . . . [is] absolute.” Gwinnett Cty. NAACP v.

Gwinnett Cty. Bd. of Registrations & Elections, 2020 U.S. Dist. LEXIS 36702

*14–15 (March 3, 2020) quoting Burdick, 504 U.S. at 433.




                                        18
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 19 of 24




       In the context of a preliminary injunction, “the asserted irreparable

injury ‘must be neither remote nor speculative, but actual and imminent.’”

Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) quoting NE Fla. Chapter

of Ass’n of Gen. Contractors v. Jacksonville, 896 F.2d 1283, 1285 (11th Cir.

1990). But here, Plaintiffs’ purported injuries are entirely speculative and

remote. Moreover, even assuming this case implicates irreparable harm to a

person’s right to vote, Plaintiffs are organizations proceeding under a

diversion-of-resources theory of standing. As organizations, Plaintiffs cannot

vote and have not alleged associational standing on behalf of any members. So

the alleged irreparable harm to unrelated persons, to which these

organizations pleaded no actual connection of any kind beyond mailing a

postcard to some of them, offers a poor vehicle for injunctive relief from this

Court. Plaintiffs cannot show any irreparable harm if the Court declines to

enter injunctive relief at this stage.

III.   The balance of equities does not favor Plaintiffs.

       Plaintiffs wave away the equities by simply claiming that the Secretary

will only face administrative inconveniences or no burden at all. Doc. No. [6-

1], p. 26. But the equities do not favor Plaintiffs who waited too long to bring

this challenge.




                                         19
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 20 of 24




      As the Court is aware, the State of Georgia is concluding an incredibly

challenging election, with three separate counts of ballots and a runoff election

looming. Absentee ballots were sent out by November 21, 2020. O.C.G.A. § 21-

2-384(a)(2). The voter-registration deadline was yesterday, December 7, 2020.

Early voting begins on December 14, 2020. O.C.G.A. § 21-2-385(d)(1).

      It is unknowable at this point how many individuals Plaintiffs claim

were wrongfully removed from the rolls have re-registered—Plaintiffs even

admit that possibly all 22,896 individuals restored to the rolls a year ago may

be included in their totals. It is also unknowable how many individuals

Plaintiffs claim were wrongfully removed from the rolls actually had moved

away and changed residences. Plaintiffs ask the Court to require Secretary of

State staff to take time away from the administration of the January runoff to

replace voters on the voter lists, none of whom are before the Court or who

have offered a single declaration stating they were unable to vote.

      Given the lack of evidence from Plaintiffs and the significant harm to the

Secretary, Plaintiffs have not shown that the equities clearly favor the

granting of an injunction.

IV.   The public interest does not favor Plaintiffs.

      Plaintiffs’ proposed injunction is not in the public interest because of

their lack of diligence. Litigation involving elections is unique because of the

                                       20
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 21 of 24




interest in the orderly administration and integrity of the election process.

Purcell, 549 U.S. at 4. As the Eleventh Circuit noted several weeks ago, “[t]he

Supreme Court has ‘repeatedly emphasized that lower federal courts should

ordinarily not alter the election rules on the eve of an election.’” New Ga.

Project, 976 F.3d at 1284 (quoting Repub. Natl. Comm., 140 S. Ct. as 1207).

The risks of voter confusion and conflicting orders counsel against changing

election rules, especially when there is little time to resolve factual disputes.

Id.; see also Purcell, 549 U.S. at 5-6. To show they are entitled to a preliminary

injunction, Plaintiffs must show they exercised reasonable diligence—

something they cannot do. Benisek, 138 S. Ct. at 1944.

      Even assuming everything Plaintiffs claim in their Motion is true,

Plaintiffs admit they have known of the entirety of their analysis since

November 2019—more than a year ago. Doc. No. [7] at ¶¶ 45, 55; Doc. No. [8]

at ¶ 20. Counsel for Plaintiffs has written multiple letters, beginning two

months ago, to the Secretary. Doc. No. [8] at ¶¶ 39, 43. Yet Plaintiffs

inexplicably delayed in bringing this Complaint that now proceeds on an

emergency basis—without the benefit of the full adversarial process designed

by the Federal Rules of Civil Procedure—far too close to the election they seek

to affect. Plaintiffs should not be rewarded for their lack of reasonable diligence

in this case. Reynolds, 377 U.S. at 585; Benisek, 138 S. Ct. at 1944.

                                        21
       Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 22 of 24




                                 CONCLUSION

      This Court should deny the relief sought by Plaintiffs. They have not

properly invoked this Court’s jurisdiction because they did not provide pre-

suit notice under the NVRA and because they do not have standing to raise

their constitutional claims. They are not likely to succeed on the merits

because Georgia uses Postal Service information as required by the NVRA and

Plaintiffs have shown no requirement that non-Postal-Service information

must be used when conducting list maintenance. The constitutional claim

offers nothing more than this Court had before it a year ago on the same

question in Fair Fight Action.

      But even if there were jurisdiction and a likelihood of success, Plaintiffs

have known the basis of this motion for more than a year. Considering the

proximity to the election they seek to impact, the delay in bringing this case,

and the Supreme Court’s consistent direction about altering the rules of

elections, the equities and public interest weigh heavily against granting

injunctive relief.

      Respectfully submitted this 8th day of December, 2020.

                                     STATE LAW DEPARTMENT

                                     Christopher M. Carr
                                     Attorney General
                                     GA Bar No. 112505

                                       22
Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 23 of 24




                            Bryan K. Webb
                            Deputy Attorney General
                            Georgia Bar No. 743580
                            Russell D. Willard
                            Senior Assistant Attorney General
                            Georgia Bar No. 760280
                            Charlene S. McGowan
                            Assistant Attorney General
                            Georgia Bar No. 697316
                            40 Capitol Square, S.W.
                            Atlanta, Georgia 30334


                            TAYLOR ENGLISH DUMA LLP

                            /s/ Bryan P. Tyson
                            Bryan P. Tyson
                            Special Assistant Attorney General
                            Georgia Bar No. 515411
                            btyson@taylorenglish.com
                            Bryan F. Jacoutot
                            Georgia Bar No. 668272
                            bjacoutot@taylorenglish.com
                            Loree Anne Paradise
                            Georgia Bar No. 382202
                            lparadise@taylorenglish.com
                            1600 Parkwood Circle, Suite 200
                            Atlanta, GA 30339
                            770.434.6868 (telephone)


                            Counsel for Defendant Secretary of State




                              23
      Case 1:20-cv-04869-SCJ Document 31 Filed 12/08/20 Page 24 of 24




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing   DEFENDANT       SECRETARY       OF    STATE’S   RESPONSE    IN

OPPOSITION       TO     PLAINTIFFS’        MOTION    FOR    PRELIMINARY

INJUNCTION has been prepared in Century Schoolbook 13, a font and type

selection approved by the Court in L.R. 5.1(B).


                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                      24
